Citation Nr: 1126641	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  05-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory condition, claimed as asbestosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1955 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2006, the Veteran testified at a hearing before an Acting Veterans Law Judge who has since left the Board.  A transcript of the hearing is in the Veteran's file.  In April 2011, the Veteran confirmed that he did not wish to have a new Board hearing.  

This case was previously before the Board in August 2006 and was remanded further development.  

In May 2008, the Board denied the claim of service connection for a respiratory condition, claimed as asbestosis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a Memorandum Decision in August 2010, the Court vacated the decision and remanded the case to the Board for further proceedings consistent with the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  







REMAND

In the Memorandum Decision, the Court found that the VA examination in December 2006 was inadequate because it was provided by a physician's assistant, contrary to the Board's remand directive in August 2006, and the VA examiner failed to explain whether the Veteran's initial exposure in service would be sufficient to cause his current condition.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a respiratory specialist, who is familiar with asbestos-related pulmonary diseases to determine:

a).  Whether the Veteran currently has an asbestos-related pulmonary disease, and if so, 

b).  Whether the currently asbestos-related pulmonary disease is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), related to the Veteran's initial asbestos exposure in service while serving and working around asbestos on a tug boat from August 1955 to August 1957.  

In formulating the opinion, the VA examiner is asked to comment on the clinical significance of the following: the Veteran has a 42 year history of cigarette smoking and he stopped smoking in 1997, and a history of post-service occupational exposure to asbestos as a painter, sandblaster, tubing tester, and machinist from 1958 to 2001, and to provide a rationale for any conclusion reached in the opinion. 



If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the in-service exposure to asbestos is not more likely than any other, that is, post-service occupational exposure, to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review. 

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



